Title: To Thomas Jefferson from Joseph Mathias Gérard de Rayneval, 8 April 1803
From: Gérard de Rayneval, Joseph Mathias
To: Jefferson, Thomas


          
            Monsieur
            Paris ce vendredi 18. germ. an XI. 8. avril 1803.
          
          Me flattant que Votre Excellence n’a pas oublié l’estime et l’amitié qu’elle a bien voulu m’accorder autrefois, je ne crains pas d’être importun en lui rappellant de nouveau ma reclamation auprès du Congrès. M. le général Bernadotte, notre Ministre plénipre., veut bien se charger, Monsieur, de la mettre sous vos yeux, et de plaider ma cause. Jose espérer d’avance, que vous l’écouterez avec intérêt, et avec la disposition de soutenir une demande qui est intimement liée à des services dont Votre Excellence a une parfaite connoissance. La nature de ces services m’inspire la confiance de penser que le gouvernement américain ne refusera point de prendre en considération le motif de la concession faite à feu mon frere, et que ce motif le déterminera à ne point appliquer rigoureusement à ses héritiers la resolution relative aux Compagnies des ilinois et du Ouabash, mais à leur accorder une équitable indemnité. Je compte, Monsieur, sur votre puissante intervention, et vous prie d’avance d’en agréer mes remerciments, ainsi que l’assûrance du respectueux attachement avec lequel j’ai l’honneur d’etre,
          Monsieur De Votre Excellce Le trés-humble et trés-obeisst Serviteur
          
             Gerard de Rayneval
          
         
          Editors’ Translation
          
            
              Sir,
              Paris, Friday, 18 Germinal Year 11 8 Apr. 1803
            
            Flattering myself that Your Excellency has not forgotten the esteem and friendship you kindly granted me in the past, I do not fear being importunate in reminding you again of my request before Congress. General Bernadotte, our minister plenipotentiary, is willing to take it on, Sir, to bring it to your attention and to plead my cause. I dare hope, in advance, that you will listen to him with interest, open to supporting a request that is intimately linked to services with which Your Excellency is very familiar. The nature of these services gives me the confidence to believe that the American government will not refuse to consider the rationale for the concession that was made to my late brother, and that this rationale will prompt it to decide not to be rigorous in applying to his heirs the resolution concerning the Illinois and Wabash companies, but to grant them a fair indemnity. I count on your powerful intervention, Sir, and ask you in advance to accept my thanks along with the assurance of the respectful attachment with which I have the honor of being
            Your Excellency’s very humble and obedient servant.
            
              Gerard de Rayneval
            
          
        